433 B.R. 419 (2010)
In re LAKETOWN WHARF MARKETING, CORPORATION, n/k/a Laketown Wharf Marketing, LLC, Debtor.
Corus Construction Venture, LLC, Plaintiff,
v.
Laketown Wharf Marketing Corporation, et al., Defendant.
Bankruptcy No. 08-40692-LMK. Adversary No. 09-04009-LMK.
United States Bankruptcy Court, N.D. Florida, Tallahassee Division.
July 19, 2010.
*420 Federal Deposit Insurance Corporation, as ReceiverCorus Construction Venture, c/o Terence G. Banich, Shaw Gussis Fishman et al., Chicago, IL, pro se.
Carlton Fields, P.A., Amy L. Harris, Russell M. Blain, Stichter, Riedel, Blain & Prosser, P.A., Larry M. Foyle, Kass, Shuler, Solomon, Spector et al., Tampa, FL, Charles S. Isler, III, Julie Ann Sombathy, Isler, Sombathy & Sombathy, P.A., Christine D. Smallwood, Bonney & Smallwood, P.A., Joseph Silva, Jr., Joseph Silva, Jr., P.A., Cecilia Redding Boyd, Cecilia Redding Boyd, PA Panama City, FL, Stephen Michael Corse, White & Case LLP, Miami, FL, Christopher T. Caplinger, LugenBuhl, Wheaton, Peck, et al., New Orleans, LA, Albert J. Stopka, III, Albert J. Stopka III, P.A., Lynn Haven, FL, Robert S. Jones, II, The Law Offices of Bobby Jones, P.A., *421 Clearwater, FL, Shawn M. Heath, Gray Robinson, P.A, Tallahassee, FL, William Lee Ketchersid, Ward & Ketchersid, P.A., Destin, FL, Joseph Daniel Talmadge, Jr., Morris, Cary, Andrews, Talmadge and Driggers, LLC, Dothan, AL, Alexander W. Peet, Lovelace Law Firm, P.A., Miramar Beach, FL, for Defendants.
Custom Glass & Fabricators, LLC, Lynn Haven, FL, pro se.
M & R Drywall Inc., Pompano Beach, FL, pro se.
Seaside Aluminum, LLC, Daytona Beach, FL, pro se.
Sikes Construction Inc., Southport, FL, pro se.
Thyssenkrupp Elevator Corporation, Miami, FL, pro se.
Anthony B. Fair, Statesboro, GA, pro se.
Ahmed M. Abouelazm, Lynn Haven, FL, pro se.
Salah A. Abouelazm, Lynn Haven, FL, pro se.
Christian Adams, pro se.
Thomas K. Aiu, Honolulu, HI, pro se.
Keith Allen, Dacula, GA, pro se.
Ambassador, Inc., Carmel, IN, pro se.
Cherie Anderson, Niceville, FL, pro se.
James Anderson, Niceville, FL, pro se.
Anybody Else L.P., Reno, NV, pro se.
Charles Arant, Chattanooga, TN, pro se.
Joanna E. Arrington, Navarre Beach, FL, pro se.
Bobby J. Atchley, Chattanooga, TN, pro se.
Darrell Atchley, Chattanooga, TN, pro se.
Joyce Atchley, Chattanooga, TN, pro se.
Robert Baker, Newton, AL, pro se.
Tina Baker, Newton, AL, pro se.
William Andrew Baldy, Birmingham, AL, pro se.
Sherry Baltz, Little Rock, AR, pro se.
Kristine Barnes, Huntington Beach, CA, pro se.
Tonda Barron, Louisville, KY, pro se.
Melody Basch, Cullman, AL, pro se.
Ralph Basch, Cullman, AL, pro se.
Michael Baum, Gardiner, NY, pro se.
James Bell, Graceville, FL, pro se.
Denise Best, Norcross, GA, pro se.
Ronald Bigus, Coldwell Banker, Panama City Beach, FL, pro se.
Susan Bigus, Panama City Beach, FL, pro se.
Greg Blooworth, Atlanta, GA, pro se.
Ann Bobo, Trussville, AL, pro se.
Bobby Bobo, Trussville, AL, pro se.
Joseph S. Bond, Memphis, TN, pro se.
Kim B. Bowen, Eastman, GA, pro se.
Juanita Boyd, Tuscaloosa, AL, pro se.
Walter Boyd, Tuscaloosa, AL, pro se.
Heather L. Bradley, Abbeville, AL, pro se.
Roger Bradley, Abbeville, AL, pro se.
Betty Brand, Birmingham, AL, pro se.
Oliver Brand, Birmingham, AL, pro se.
August J. Brescia, Gulf Breeze, FL, pro se.
Michael L. Brewer, Birmingham, AL, pro se.
Bright & Shiny Investments, LLC, Peachtree City, GA, pro se.
Rodrick Brock, Chipley, FL, pro se.
Dean Broeker, pro se.
Rebecca Broeker, Duluth, GA, pro se.
John D. Brooks, Jr., Geneva, IL, pro se.
*422 Lamar Brooks, Dothan, AL, pro se.
Hoffman Brown, Brentwood, TN, pro se.
Leah W. Brown, Pensacola, FL, pro se.
Mark E. Brown, Newman, GA, pro se.
Pamela B. Brown, Franklin, TN, pro se.
Phillip N. Brown, Franklin, TN, pro se.
Thutrang Dind Bui, Joliet, IL, pro se.
Donna S. Burdette, Louisville, KY, pro se.
Robert Burdette, Louisville, KY, pro se.
George Burton, Trussville, AL, pro se.
Mike Bush, Laurel, MS, pro se.
Jonathan Michael Butler, Gainesville, GA, pro se.
Stephanie R. Butler, Gainesville, GA, pro se.
Darrell Campbell, Naples, FL, pro se.
Jeffrey Campbell, Niceville, FL, pro se.
Judith Campbell, Naples, FL, pro se.
Miranda Campbell, Niceville, FL, pro se.
Bobby Cannon, Opelika, AL, pro se.
Janet Cannon, Opelika, AL, pro se.
Margaret Carr, Chipley, FL, pro se.
Charles F. Caudell, III, Nashville, TN, pro se.
Ann Cavaleri, Panama City Beach, FL, pro se.
Donald Cavaleri, Panama City Beach, FL, pro se.
Michael D. Charlow, Owings Mills, MD, pro se.
Patrick Christmas, Orlando, FL, pro se.
Jimmy Christo, Panama City Beach, FL, pro se.
Paul Christo, Panama City, FL, pro se.
David E. Clary, Jasper, GA, pro se.
Kimberly A. Clary, Jasper, GA, pro se.
Carl Clements, Sharpsburg, GA, pro se.
David J. Clements, Brandon, MS, pro se.
Clements, L.P., Brandon, MS, pro se.
Vicki Clements, Sharpsburg, GA, pro se.
Herman Cobb, Dothan, AL, pro se.
Karen Cobin, Floral Park, NY, pro se.
Hal Coble, Atlanta, GA, pro se.
Barry J. Cohn, Aventura, FL, pro se.
Claudia Cohn, Aventura, FL, pro se.
Morris Cohn, Gardiner, NY, pro se.
Stanley Cohn, Aventura, FL, pro se.
The Colonial Group, Jessup, GA, pro se.
Lisa Compton, Gulf Breeze, FL, pro se.
Randel Compton, Gulf Breeze, FL, pro se.
Blair Conner, Tacoma, WA, pro se.
Garth Conner, Tacoma, WA, pro se.
Diane R. Cooper, Auburn, LA, pro se.
Ronald W. Cooper, Auburn, LA, pro se.
David Corbin, Chipley, FL, pro se.
Wendy Corbin, Chipley, FL, pro se.
Zenna Corbin, Chipley, FL, pro se.
Christopher Corley, Dallas, GA, pro se.
Lori Corley, Dallas, GA, pro se.
Donal P. Cormack, Broomfield, CO, pro se.
Anna Costine, Tallahassee, FL, pro se.
Roland Costine, Tallahassee, FL, pro se.
Corinne A. Cox, Panama City Beach, FL, pro se.
Thomas Cox, Panama City Beach, FL, pro se.
Michael G. Culbreth, Dothan, AL, pro se.
Nancy Cullen, Chesterfield, MO, pro se.
D.K. III, LLC, Atlanta, GA, pro se.
Martha Daniel, Murray, KY, pro se.
*423 Robert Daniel, Murray, KY, pro se.
Clifford Davis, Friars Point, MS, pro se.
Anthony Dellarose, Forest Hill, MD, pro se.
Joseph Dellarose, Forest Hill, MD, pro se.
Richard S. Demint, Baton Rouge, LA, pro se.
Kelly Demoes, Bakerfield, CA, pro se.
James W. DeRuiter, Panama City, FL, pro se.
Cara Desvigne, Hurricane, WV, pro se.
Michael Desvigne, Hurricane, WV, pro se.
Andrew E. Diersing, Louisville, KY, pro se.
Katrina Diersing, Louisville, KY, pro se.
John Dowd, Fort Walton Beach, FL, pro se.
Elizabeth S. Doyle, Pensacola, FL, pro se.
Michael B. Doyle, II, Pensacola, FL, pro se.
Wanda Duke, Destin, FL, pro se.
Charles Dye, Centre, AL, pro se.
Debbie Dye, Lynn Haven, FL, pro se.
Sheila Dye, Centre, AL, pro se.
Timothy Dye, Fayetteville, GA, pro se.
Gary Dyer, Pelham, AL, pro se.
Robin Dyer, Pelham, AL, pro se.
John B. Dyson, Suwanee, GA, pro se.
Equity Trust Company, as Custodian for the Benefit of Jeffrey A. Gadboys, IRA, Sioux Falls, SD, pro se.
Estate of Richard A. Massey, c/o Joseph Scheyd, Destin, FL, pro se.
Brenda Estes, Tupelo, MS, pro se.
James L. Estes, Baton Rouge, LA, pro se.
Adahli Estrada-Massey, Auburn, AL, pro se.
Michael Evans, Alpharetta, GA, pro se.
Lian Fang, Panama City, FL, pro se.
Joseph Ferraro, Ontario, Canada, pro se.
Fred W. Fisher, Tuscaloosa, AL, pro se.
Mary Angelyn Fisher, Tuscaloosa, AL, pro se.
Four DCS, LLP, Lauderdale Lakes, FL, pro se.
Tom Frazier, Nashville, TN, pro se.
Ali C. Frohlich, Panama City Beach, FL, pro se.
Keith L. Fuller, Auburn, AL, pro se.
Penny L. Fuller, Auburn, AL, pro se.
Gregg Fusaro, Cincinnati, OH, pro se.
Thomas W. Gabriel, Norcross, GA, pro se.
Jeffrey A. Gadboys, Gulf Breeze, FL, pro se.
Robert George, Tallahassee, FL, pro se.
Sheri Ghori, Dothan, AL, pro se.
Ben Golden, Cumming, GA, pro se.
Marsha Gontarski, Tallahassee, FL, pro se.
Stan Gontarski, Tallahassee, FL, pro se.
Tim Goodwin, American Club Systems Columbus, GA, pro se.
GPW Investments, LLC, Niceville, FL, pro se.
Larry E. Greathouse, Newton, AL, pro se.
Gerald E. Green, Cuthbert, GA, pro se.
Greg L. Unger Investments, LLC, Dothan, AL, pro se.
Jeff Gregory, Dothan, AL, pro se.
Rex Grizzel, Lanett, AL, pro se.
*424 James Grundberg, Brentwood, TN, pro se.
Gulf Investment Group, LLC, Mobile, AL, pro se.
Andrew W. Hamilton, Mabelton, GA, pro se.
Caroline Hamilton, Mabelton, GA, pro se.
Byron Hand, Hampton, GA, pro se.
Kelly Hand, Hampton, GA, pro se.
Betty P. Hannah, Alpharetta, GA, pro se.
David C. Hannah, Alpharetta, GA, pro se.
Yvonne Harris, Mableton, GA, pro se.
Walter Hasselt, Destin, FL, pro se.
Rodney M. Hawthorne, Austin, TX, pro se.
HB Rentals, LLC, Rogers, AR, pro se.
Arina Heath, Dallas, TX, pro se.
Simon Edward Heath, Dallas, TX, pro se.
Peggy Hegwood, Warner Robins, GA, pro se.
Roger Hegwood, Warner Robins, GA, pro se.
Betty R. Herold, Las Vegas, NV, pro se.
Mark Hess, Ebro, FL, pro se.
Richard Hess, Ebro, FL, pro se.
Beth M. Hettrich, Sudbury, MA, pro se.
Steven T. Hettrich, Sudbury, MA, pro se.
Edie Cherie Hewlett, Cumming, GA, pro se.
Robert Troy Hewlett, Cumming, GA, pro se.
Laura L. Hinkebein, Gulf Breeze, FL, pro se.
Michael Hinkebein, Gulf Breeze, FL, pro se.
Robert Hirst, Chesterfield, MO, pro se.
Holley Hobbs, Blakely, GA, pro se.
Dennis D. Hoefle, Huntsville, AL, pro se.
Mark Holman, Panama City Beach, FL, pro se.
Meleane Holman, Panama City Beach, FL, pro se.
Billy Holmes, Dothan, AL, pro se.
Homesafe Homes, LLC, St. Louis, MO, pro se.
Donald R. Hood, Calhoun, GA, pro se.
Jonathan Hood, Oneonta, AL, pro se.
Mary Ruth Hood, Spring, TX, pro se.
Sheila Hood, Calhoun, GA, pro se.
Donna Hooker, Panama City Beach, FL, pro se.
Carl R. Hopson, Eclectic, AL, pro se.
Ramona J. Hopson, Eclectic, AL, pro se.
Charles E. Houston, Coker, AL, pro se.
India H. Howard, Panama City Beach, FL, pro se.
Jennifer Hrastar, Duluth, GA, pro se.
Scott Hrastar, Duluth, GA, pro se.
Joseph Ierardi, Jesup, GA, pro se.
J. Squared Ventures, LLC, Shalimar, FL, pro se.
Jack W. Jackman, Conyers, GA, pro se.
Sherry C. Jackman, Conyers, GA, pro se.
Janet Jaiswal-Adams, Foster City, CA, pro se.
James Beretta, LLC, Lincoln, RI, pro se.
Sandra James, Yorktown, VA, pro se.
Steven James, Yorktown, VA, pro se.
*425 Debra Ann Jarrett, Panama City Beach, FL, pro se.
Stephen Eric Jarrett, Panama City Beach, FL, pro se.
Carey Brent Jean, Franklin, TN, pro se.
Melissa R. Jean, Franklin, TN, pro se.
The JMJ Group, LLC, Alpharetta, GA, pro se.
Brian Johnson, Laverne, CA, pro se.
Janet H. Johnson, Trussville, AL, pro se.
Vreeland G. Johnson, Trussville, AL, pro se.
Ron Jones, Brentwood, TN, pro se.
Sharon C. Jones, Brentwood, TN, pro se.
Stanley Jones, Jesup, GA, pro se.
Eric Joo, Springboro, OH, pro se.
Mark W. Jordan, Dothan, AL, pro se.
W. Steve Jordan, Dothan, AL, pro se.
Kelley Manufacturing Corporation, Mishawaka, IN, pro se.
Gayle Kelly, Naperville, IL, pro se.
Lawrence Kelly, Naperville, IL, pro se.
Carolyn Kendall, Battletown, KY, pro se.
KGS, LLP, Navarre, FL, pro se.
Barbara King, Cincinnati, OH, pro se.
Kevin King, Cincinnati, OH, pro se.
Lisa King, Fayetteville, GA, pro se.
Jeff Kirby, Birmingham, AL, pro se.
Albert Kite, Hampton, GA, pro se.
Brenda Kite, Hampton, GA, pro se.
James Knight, Albany, GA, pro se.
Shelia Knight, Albany, GA, pro se.
M. Neal Kolmetz, Graceville, FL, pro se.
Yolanda Kolmetz, Graceville, FL, pro se.
Douglas Lackey, Brentwood, TN, pro se.
James R. Lamb, Jr., Jesup, GA, pro se.
Rosslyn Lambert, Lexington, KY, pro se.
Sara Kathryn LaVanche, Gardiner, NY, pro se.
Steve Layton, Lithia Springs, GA, pro se.
Carleton Ledbetter, Opelika, AL, pro se.
Tao Li, Atlanta, GA, pro se.
Charles Lindsey, Phenix, AL, pro se.
Donna Lindsey, Phenix, AL, pro se.
Richard T. Logan, Ozark, AL, pro se.
Brenda Lovering, Dacula, GA, pro se.
Wayne Lovering, Dacula, GA, pro se.
Jerry L. Lowe, Santa Rosa Beach, FL, pro se.
Wayne Lutley, Birmingham, AL, pro se.
Beverly C. Mabry, Pelham, AL, pro se.
James A. Mabry, Pelham, AL, pro se.
Jonathan D. Mahler, Lynn Haven, FL, pro se.
Dan Malatesta, Hockessin, DE, pro se.
Steven T. Malbis, Pensacola, FL, pro se.
Bonnie Manthey, Destin, FL, pro se.
Tony Manthey, Destin, FL, pro se.
Mary Ann Mari, Hemet, CA, pro se.
Ashley Martin, Athens, TN, pro se.
David A. Massey, Auburn, AL, pro se.
Charles Mathis, Arlington, GA, pro se.
Charlotte Mattingly, Guston, KY, pro se.
Mohinder P.S. Mayell, East Hills, NY, pro se.
Neelinder S. Mayell, Brooklyn, NY, pro se.
Lawrence McCallister, Cottonwood, AL, pro se.
*426 Christopher McGarahan, Irvine, CA, pro se.
Kate McIntyre, Folsom, CA, pro se.
Darr McKeown, Atlanta, GA, pro se.
Katrina L. Medve, Gulf Breeze, FL, pro se.
Martin S. Medve, Gulf Breeze, FL, pro se.
Carolyn Meeks, Leesburg, GA, pro se.
W. Edward Meeks, Leesburg, GA, pro se.
Bill Miller, Dothan, AL, pro se.
Mary Lee Minor, Santa Rosa Beach, FL, pro se.
Mike Minor, Santa Rosa Beach, FL, pro se.
Wendy Mo, Alhambra, CA, pro se.
Cecelia Mobley, Trustee of the Cecelia Mobley, Tallahassee, FL, pro se.
Warren Mobley, Trustee of the Cecelia Mobley, Tallahassee, FL, pro se.
Peggy Moore, Winfield, AL, pro se.
Wayne H. Morris, II, Montgomery, AL, pro se.
Janet Morris, Montgomery, AL, pro se.
Rich Morse, Florence, AL, pro se.
The Morse Group, Inc., Florence, AL, pro se.
Catherine Mueller, Louisville, KY, pro se.
Charles Mueller, Louisville, KY, pro se.
Timothy Murphy, McCordsville, IN, pro se.
Terry A. Nemish, Dothan, AL, pro se.
Next Door, LLC, Navarre, FL, pro se.
Oak Tree Properties, LLC, Dothan, AL, pro se.
James Ogle, Ashville, AL, pro se.
Rhonda Ogle, Ashville, AL, pro se.
Kenneth Olin, Navarre, FL, pro se.
Ty D. Olson, Tuscaloosa, AL, pro se.
Zvi Orbach, San Jose, CA, pro se.
Igor Palachtchouk, Gardendale, AL, pro se.
Summer Palachtchouk, Gardendale, AL, pro se.
Kathryn Paris, Panama City Beach, FL, pro se.
Kermit Paris, Panama City Beach, FL, pro se.
Paro Physician Services, Inc., Cameron, TX, pro se.
Jon E. Paul, Newnan, GA, pro se.
Angela M. Payne, Louisville, KY, pro se.
Eugene Perlman, Niceville, FL, pro se.
Charles Peters, Tallahassee, FL, pro se.
Brian Pike, Dothan, AL, pro se.
Miguel A. Pinzon, Oxnard, CA, pro se.
Carole S. Pleasants, c/o John L. Gioiello, Panama City, FL, pro se.
Stephen Prince, Brentwood, TN, pro se.
Lisa Pritchard, Cartervilles, GA, pro se.
George Pylant, Dothan, AL, pro se.
Samuel Rainey, Franklin, TN, pro se.
Redmond-Tremmel Investments, LLC, Destin, FL, pro se.
Michael Reznik, Atlanta, GA, pro se.
Steve Reznik, Tallahassee, FL, pro se.
David Rhyne, Enterprise, AL, pro se.
Diane M. Rhyne, Enterprise, AL, pro se.
Kenneth Richardson, Tuscaloosa, AL, pro se.
Rita Richardson, Tuscaloosa, AL, pro se.
Angie Rieper, Destin, FL, pro se.
Jackie Lamar Rister, Headland, AL, pro se.
*427 Jane W. Rister, Headland, AL, pro se.
Michael Robey, Shepherdsville, KY, pro se.
Mark Rubin, Shalimar, FL, pro se.
K.R. Ruggard, Fountain Hills, AZ, pro se.
Dione B. Rye, Eastman, GA, pro se.
Michael Rysanek, St. Louis, MO, pro se.
Sak-Morse Investments LLC, Florence, AL, pro se.
Jon I. Sakugawa, Panama City, FL, pro se.
Jennifer Sapp, Chipley, FL, pro se.
James A. Sapp, Chipley, FL, pro se.
John G. Scapin, Pensacola, FL, pro se.
Michael G. Scapin, Cantonment, FL, pro se.
Brian Schulte, Rockport, IN, pro se.
Robert Schulte, Rockport, IN, pro se.
Donald E. Scott, Jr., Dothan, AL, pro se.
Polly W. Scott, Dothan, AL, pro se.
Spence Seal, Santa Barbara, CA, pro se.
Vikki Sealy, Blakely, GA, pro se.
Christine Shimkus, Bkackshear, GA, pro se.
Chad Shultz, Conyers, GA, pro se.
Cleve B. Shultz, Alpharetta, GA, pro se.
Michael P. Skehan, Fort Walton Beach, FL, pro se.
Janice Slade, Discovery Bay, CA, pro se.
James L. Slade, Jr., Discovery Bay, CA, pro se.
Paul Slinkard, Franklin, TN, pro se.
Eric C. Smith, Navarre, FL, pro se.
Richard T. Smith, Jr., Dunwoody, GA, pro se.
Robert W. Smith, Daphne, AL, pro se.
James E. Spink, Milton, FL, pro se.
Thomas Spink, Louisville, KY, pro se.
Debbie St. John, Fayetteville, GA, pro se.
Scott St. John, Fayetteville, GA, pro se.
Jackie Stallings-Evans, Alpharetta, GA, pro se.
Pearl Standifer, Tuscaloosa, AL, pro se.
Gail Stangeland, Navarre Beach, FL, pro se.
Frank C. Steele, Jr., McDonough, GA, pro se.
Jerry Steele, McDonough, GA, pro se.
Stein-Kendrick Partnership, Panama City Beach, FL, pro se.
John W. Stich, LaGrange, GA, pro se.
Neil Strickland, Dothan, AL, pro se.
Suburban Furniture Mart, Inc., Albany, GA, pro se.
Jay Sudkamp, Franklin, TN, pro se.
Judith W. Sulser, Lady Lake, FL, pro se.
Samuel S. Sulser, Lady Lake, FL, pro se.
Brian Scott Sutton, Pensacola, FL, pro se.
R. Scott Swedenburg, Birmingham, AL, pro se.
Regina Taylor, Lawrenceville, GA, pro se.
Todd S. Taylor, Lawrenceville, GA, pro se.
William Edward Teters, Montreat, NC, pro se.
Fletcher Thompson, Blakely, GA, pro se.
Sally Thompson, Blakely, GA, pro se.
Cheryl Tibbitts, Dallas, GA, pro se.
Raymond Tibbits, Dallas, GA, pro se.
Brenda A. Todd, Tuscaloosa, AL, pro se.
*428 O.N. Todd, III, Tuscaloosa, AL, pro se.
James N. Townsend, Lexington, KY, pro se.
James L. Townsend, Lexington, KY, pro se.
Jeremy Townsend, Brandenburg, KY, pro se.
Ramona Townsend, Lexington, KY, pro se.
Toni Traina, Kennesaw, GA, pro se.
Iler D. Tucker, Niceville, FL, pro se.
Peter S. Tychsen, Tallahassee, FL, pro se.
Vacation Escapes, LLC, Nashville, TN, pro se.
Terry S. Varga, Plant City, FL, pro se.
Cheryl Vestal, Panama City, FL, pro se.
James Vestal, Panama City, FL, pro se.
David W. Walker, Tallahassee, FL, pro se.
Len Walker, Germantown, TN, pro se.
Claude R. Wallace, Tuscaloosa, AL, pro se.
Jerry L. Wallace, Coker, AL, pro se.
Pat Wallace, Birmingham, AL, pro se.
Helen R. Webb Rose, Destin, FL, pro se.
Adrienne Webb, Birmingham, AL, pro se.
Wayne Webb, Birmingham, AL, pro se.
Connie Wehner, Headland, AL, pro se.
Michael Wehner, Headland, AL, pro se.
Elmer Werth, Wheatridge, CO, pro se.
Edward Whittington, Brentwood, TN, pro se.
Patsy J. Whittington, Brentwood, TN, pro se.
Charles Tim Wiggins, Dothan, AL, pro se.
Andrew H. Williams, Brentwood, TN, pro se.
Doug Williams, Panama City, FL, pro se.
Glenn J. Williams, Germantown, TN, pro se.
Robert Hanson Williams, Louisville, KY, pro se.
Teresa S. Williams, Germantown, TN, pro se.
Charles Williamson, Gulf Breeze, FL, pro se.
Paul Wisner, Baltimore, MD, pro se.
Sunny Wong, Alhambra, CA, pro se.
James C. Woodard, II, Nashville, TN, pro se.
Keith Woods, Louisville, KY, pro se.
Clay Wylie, Douglasville, GA, pro se.
Rhonda Wylie, Douglasville, GA, pro se.
Wynell Anderson King, L.P., Reno, NV, pro se.
Darla Yearty, Eastman, GA, pro se.
James Yearty, Eastman, GA, pro se.
Xuwei Zhao, Panama City, FL, pro se.
Lakeshore Holdings, LLC, pro se.
Constance S. Houck, Jamaica Plain, MA, pro se.
Michael H. Crew, Crew & Crew, P.A., Ft. Walton Beach, FL, for Defendants.

ORDER DENYING DEFENDANTS JONATHAN R. ADKINS, ET AL.'S MOTION TO EXTEND TIME TO APPEAL UNDER F.R.B.P. 8002(c)
LEWIS M. KILLIAN, JR., Bankruptcy Judge.
THIS CAUSE is before the Court on the motion of Jonathan R. Adkins and all other purchasers listed in Exhibit "A" (the "Adkins Purchasers"), seeking an extension *429 of time under Federal Rules of Bankruptcy Procedure 8002(c)(2) to file an appeal of a final judgment in this adversary proceeding (Doc. 437). The Court having now reviewed and considered the motion finds that the reasons proffered by the Adkins Purchasers as to why they did not file either an appeal or a request to extend time for filing an appeal within the 14 day period, do not meet the definition of "neglect" as required by Fed. R. Bankr.P. 8002(c)(2). Accordingly, the Court denies the Adkins Purchasers' Motion to Extend Time to Appeal under Fed. R. Bankr.P. 8002(c)(2).
On June 4, 2010, I entered an "Order Granting in Part and Denying in Part Plaintiff's Motion for Summary Judgment" (Doc. 418) and shortly thereafter on June 7, 2010, I entered an "Amended Order Granting in Part and Denying in Part Plaintiff's Motion for Summary Judgment" (Doc. 421). Apart from a clerical error, the substance of the two orders was the same. More than 14 days after the judgment, on July 6, 2010, the Adkins Purchasers filed a Motion to Extend Time to Appeal under Rule 8002(c)(2) (the "Motion to Extend Time") (Doc. 437).
According to Fed. R. Bankr.P. 8002(a), a "notice of appeal shall be filed with the clerk within 14 days of the date of the entry of the judgment, order, or decree appealed from." Section (c)(2) states that "[a] request to extend the time for filing a notice of appeal must be made by written motion filed before the time for filing a notice of appeal has expired." However, after the 14 day appeals period has passed, "the bankruptcy judge may extend the time for filing the notice of appeal" if a written request is filed before the "21 days after the expiration of the time for filing a motion of appeal" and "upon a showing of excusable neglect." Fed. R. Bankr.P. 8002(c)(2).
Before considering whether there exists "excusable neglect," issues of times must be addressed. The Adkins Purchasers' Motion to Extend Time cites the old Bankruptcy Rules regarding time periods for an appeal. Effective December 1, 2009, the rules changed for the time for filing an appeal from 10 days to 14 days. Additionally, for the purposes of calculating the 14 day appeals period when one judgment amends another, the date for accrual begins from the first judgment when the substance of the two judgments are the same. In re PT-1 Communications, Inc., 412 B.R. 85, 91 (Bankr. E.D.N.Y.2009); In re American Safety Indem. Co., 502 F.3d 70, 72 (C.A.2 N.Y.2007). In this case, the "Order Granting in Part and Denying in Part Plaintiff's Motion for Summary Judgment" (Doc. 418) was enter on June 4, 2010 and then amended on June 7, 2010. Since the substance of the two orders was the same except for a clerical error, the time for tolling the 14 day appeals period began on June 4, 2010. However, neither of the time issues affect the outcome of this case. The issue is primarily whether the Adkins Purchasers have made a showing of excusable neglect.
The United States Supreme Court established a bifurcated analysis of the phrase "excusable neglect" in Pioneer Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). The analysis first requires examination of the term "neglect." The Pioneer court held that "neglect" involves inaction "caused by inadvertence, mistake, or carelessness, as well as by intervening circumstances beyond the party's control." Id. at 1495. The appealing party must meet its burden of showing neglect. In re Marra, 330 B.R. 341, 345 (Bankr.D.Conn.2005).
*430 Although pre-Pioneer, in Matter of Barnard, 30 B.R. 190, 192 (Bankr.M.D.Fla. 1983), the court held that when an attorney knowingly fails to file an appeal or an extension to appeal because the attorney is unable to communicate with their client, such does not constitute excusable neglect. The Barnard court reasoned that even if an attorney is unable to reach their client, "the attorney could have filed a Notice of Appeal or a request for an extension of time within the ten-day period to protect the rights of his client." Id. at 192 (quoting In re Martin-Trigona, 11 B.R. 414, 417 (Bankr.D.Conn.1981)).
The Adkins Purchasers filed their Motion to Extend Time on July 6, 2010 after the appeals period which ended on June 18, 2010. Since the motion was filed after the 14 days appeals period, the Adkins Purchasers must make a showing of excusable neglect. The Motion to Extend Time states that, "It was not until July 5, 2010 that the undersigned was able to discuss the Amended Order with all clients and confirm how they wish to proceed." It goes on to state that it was "the aforementioned circumstances, the consideration that needed to be weighted by each client, and the ethical obligations of the undersigned to each individual client represented" that prevented them from filing an appeal.
Despite such circumstances, it is clear that the Adkins Purchasers' attorney has not alleged neglect within the meaning of "excusable neglect." The attorney knew the time for an appeal and knew that a Motion to Extend Time could have been filed in order to allow extra time to contact each client and discuss the appeal. However, the attorney chose to wait when she easily could have filed an extension within the 14 day appeals period. The decision to wait was not caused by neglect. Because I find that there exists no excusable neglect, it is
ORDERED and ADJUDGED that the Adkins Purchasers' Motion to Extend Time to Appeal under Rule 8002(c)(2) is DENIED.

Exhibit A
Bell Defendants
PETER BELL; TONI BELL; RON SMITH; AMBER LOOPER
Adkins Defendants
JONATHAN R. ADKINS; BOBBY R. CANNON; JANET CANNON; CARL G. CLEMENTS; VICKI S. CLEMENTS; MICHAEL BAUM; SARA KATHRYN LaVANCHE; MICKEY COHN a/k/a MORRIS COHN; STANLEY COHN; CLAUDIA COHN; BARRY J. COHN; THE COLONIAL GROUP, MARTHA DANIEL; CLIFFORD P. DAVIS, JAMES W. DeRUITTER; MICHAEL EVANS; THE JMJ GROUP, LLC; YVONNE HARRIS; JACKIE STALLINGS-EVANS; MICHAEL ROBEY; FRED W. FISHER; MARY ANGELYN FISHER; TOM FRAZIER; RODNEY M. HAWTHORNE; MARK HESS; RICHARD HESS; DONNA HOOKER; JERRY L. WALLACE; PAT T. WALLACE; CHARLES E. HOUSTON; TY D. OLSON; GLENN J. WILLIAMS; TERESA S. WILLIAMS; JANET JAISWAL-ADAMS; CHRISTIAN D. ADAMS; CAROLYN KENDALL; JAMES KNIGHT; SHEILA KNIGHT; W. EDWARD MEEKS; CAROLYN MEEKS; DOUGLAS LACKEY; ROSSLYNN E. LAMBERT; JOANNA E. ARRINGTON; CHARLOTTE MATTINGLY; CHARLES MUELLER; CATHERINE MUELLER; ROBERT BURDETTE; DONNA S. BURDETTE, CHARLES O. PETERS; RICHARD T. SMITH, JR.; R. *431 SCOTT SWEDENBURG; TODD S. TAYLOR; REGINA A. TAYLOR; JAMES N. TOWNSEND; JAMES L. TOWNSEND; JEREMY TOWNSEND; RAMONA TOWNSEND; TONI TRAINA; TERRY S. VARGA; CLAUDE R. WALLACE; DOUG WILLIAMS; LARRY E. GREATHOUSE; RANDOLPH BALTZ; SHERRY BALTZ; AUGUST J. BRESCIA; MARK E. BROWN; LEAH W. BROWN; RANDAL D. COMPTON; LISA A. COMPTON; ELIZABETH S. DOYLE; MICHAEL B. DOYLE, II; EQUITY TRUST COMPANY, as custodian for the benefit of THE JEFFREY ALAN GADBOYS IRA; J SQUARED VENTURES, LLC; MICHAEL HINKEBEIN; LAURA L. HINKEBEIN; JACK W. JACKMAN; SHERRY C. JACKMAN; MARK W. JORDAN; MICHAEL G. CULBRETH; KEVIN KING; BARBARA KING; BETTY R. HEROLD; MARY ANN MARI, as Trustee of THE MARY ANN MARI 1985 LIVING TRUST; NEELINDER S. MAYELL; MOHINDER P.S. MAYELL; MARTIN S. MEDVE; KATRINA L. MEDVE; TERRY A. NEMISH; BRIAN K. PIKE; MICHAEL G. SCAPIN; JOHN G. SCAPIN; BRIAN SCOTT SUTTON; POLLY W. SCOTT; DONALD E. SCOTT, JR.; ROGER BRADLEY; HEATHER L. BRADLEY; ROBERT W. SMITH; STEVEN T. MALBIS; JERRY STEELE; FRANK C. STEELE, JR.; D.K. III, LLC; CONNIE WEHNER; MICHAEL J. WEHNER; CHARLES T. WIGGINS; CHARLES RAY; WILLIAMSON; JEFFREY A. GADBOYS; DARLA YEARTY; CHARLES ARANT; MICHAEL BUSH; DAVID E. CLARY; KIMBERLY A. CLARY; RONALD W. COOPER; DIANE R. COOPER; CHARLES DYE; SHEILA DYE; JOSEPH FERRARO; KEITH L. FULLER; PENNY L. FULLER; ANDREW W. HAMILTON; CAROLINE HAMILTON; DAVID C. HANNAH; BETTY P. HANNAH; DENNIS D. HOEFLE; JONATHAN HOOD; MARY RUTH HOOD; CARLTON LEDBETTER; CHAD A. SHULTZ; CLEVE B. SHULTZ; JOHN W. STICH; SAMUEL S. SULSER; JUDITH W. SULSER; DOUGLAS WILLIAMS; SUBURBAN FURNITURE MART, INC.; SUNNY WONG; WENDY MO; THOMAS W. GABRIEL; JOHN B. DYSON; BRIAN JOHNSON; THOMAS AIU; BRENDA ESTES; DAVID RHYNE; JAMES GRUNDBERG a/k/a JIM GRUNDBERG; HAL COBLE; DARR McKEWON; WYNELL ANDERSON KING, LP; and ANYBODY ELSE, LP.